Citation Nr: 0706164	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran's case was remanded to the RO for additional 
development in November 2005.  The case is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's low back disability has been evidenced by 
functional loss that equates to no worse than moderate 
limitation in range of motion due to pain aggravated by use.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5235, 5237, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran submitted his original claim for disability 
compensation benefits in March 1996.  In August 1997 the 
veteran was granted service connection for what was described 
as low back pain and awarded a 10 percent disability 
evaluation.

The veteran submitted his claim for an increased rating for 
his low back disability in January 2001.  The veteran's 
disability rating was increased to 20 percent disabling by 
way of an April 2002 rating decision.

Private medical records from Grand City Medical Health do not 
reference any complaints related to the veteran's service-
connected disability for the time period from January 2000 to 
September 2000.  

Associated with the claims file are private treatment reports 
from N. Patel, M.D.  The records dated from January 2000 to 
August 2000 are also unrelated to the veteran's service-
connected low back disability.  

Private medical records from North Missouri Family Health 
Center reveal that the veteran was seen for low back pain in 
December 2000.  Physical examination revealed that the 
veteran had a very altered gait and held his torso stiff in a 
mildly flexed position when ambulating.  Straight leg raising 
induced back pain at less than 45 degree angles bilaterally.  
There was no noted weakness of the lower extremities with 
flexion and extension at the hips, knees, and ankles.  There 
was tenderness to palpation at the paraspinous lumbar area.  
X-rays reveal slight narrowing of the disk space at L4-5.  No 
acute bony abnormalities were appreciated.  The examiner 
noted that the x-rays were essentially within normal limits.  
The veteran was assessed with back pain and muscle strain.  

The veteran was afforded a VA examination in March 2002.  The 
veteran reported almost continuous "achy" low back pain.  
He said he occasionally had aching in the right leg but no 
definite paresthesia.  He said flare-ups occurred when he did 
any walking up ladders, bending, or lifting usually more than 
thirty pounds.  He reported missing work an average of two 
days per month.  He reported no falls or weakness in his legs 
and no bowel or bladder dysfunction.  Physical examination 
revealed a normal gait and posture.  The veteran had a normal 
lordotic curvature.  He was noted to have a well-healed 
vertical scar in the lower lumbar region.  The paralumbar 
musculature appeared normal.  There was no tenderness to 
palpation of the low back.  He had forward flexion with pain 
starting at 40 degrees.  His maximal forward flexion was 63-
65 which was stopped due to limitation of motion and pain.  
The veteran had normal heel and toe walking.  X-rays revealed 
mild degenerative osteoarthritic changes involving the 
lumbosacral spine.  The examiner assessed the veteran as 
status-post herniated disk with hemilaminectomy and 
diskectomy, mild osteoarthritic changes of the lumbosacral 
spine, subjective findings of increase of symptoms over the 
last year, and objective findings with restriction on forward 
flexion of the lumbar spine.  

Associated with the claims file are VA outpatient treatment 
reports dated from February 2000 to June 2006.  In August 
2002 the veteran was noted to have chronic low back pain.  In 
June 2003 the veteran was seen for chronic low back pain.  He 
reported being unable to work full time due to his back pain.  
He denied loss of bowel or bowel function.  In August 2005 
the veteran reported worsening back pain.  An 
electromyography (EMG) obtained in September 2005 did not 
reveal any electrodiagnostic evidence for lumbosacral 
radiculopathy.  In December 2005 the veteran was seen for low 
back pain.  He denied bowel or bladder dysfunction.  X-rays 
and a magnetic resonance imaging (MRI) revealed mild 
degenerative osteoarthritic changes involving the lumbosacral 
spine.  The examiner noted that the veteran had moderate left 
lumbar tenderness and active range of motion limited by pain.  
Sensation was symmetrical to pinprick in the lower extremity.  
The veteran was noted to ambulate with a mildly antalgic 
gait.  The veteran was diagnosed with lumbar disc extrusion.  
In January 2006 the veteran was seen for chronic back and 
left lower extremity discomfort.  He was noted to ambulate 
independently.  He was noted to have excellent range of 
motion of his lumbar spine.  His neurological examination was 
noted to be intact.  Sensation was intact in the lower 
extremities.  The veteran reported subjective intermittent 
tingling in the plantar aspect of the left foot.  The 
examiner noted that the veteran's back was mildly tender over 
L4-5 and L5-S1.  The examiner reviewed radiographs and 
reported that the lumbar disc was well-preserved.  An MRI was 
also reviewed and revealed changes around the L4-5 disc which 
exhibited disc dehydration and protrusion of the central 
portion of the L5-S1 disc.  The examiner diagnosed the 
veteran with lumbar disc degeneration at L4-5 and L5-S1.  

The veteran was afforded a VA examination in April 2006.  The 
examiner reviewed the results of the MRI taken at VA in 
December 2005.  He said the MRI showed evidence of lumbar 
stenosis.  The veteran reported that he did not wear a back 
brace.  The veteran said he worked on the assembly line at a 
motorcycle factory until August 2005 when he left his 
position because of problems associated with his back due to 
lifting and bending.  He said he currently works for the 
Missouri Highway Department doing light work.  He said since 
August 2005 he has missed two to three days of work due to 
his back disability.  The veteran reported fairly constant 
pain in his lower back.  He said the pain increased with 
bending, lifting, and prolonged standing in one spot.  He 
reported that the pain occasionally radiated to both gluteal 
regions and to the left foot.  The veteran denied bowel or 
bladder incontinence.  Physical examination revealed that the 
veteran ambulated with an antalgic gait favoring the left 
lower extremity.  Examination of the lower back revealed no 
lift of scoliosis.  There was no spasm or tenderness.  There 
was a well-healed midline lumbar laminectomy scar.  The 
veteran complained of pain on flexion beyond 45 degrees, 
extension beyond 15 degrees, lateral bending to either side 
beyond 30 degrees, and rotation of either side beyond 45 
degrees.  Neurological examination showed normal heel and toe 
gait.  Straight leg raising was negative.  Deep tendon 
reflexes were positive two throughout.  The examiner noted 
that the veteran's primary problem was constant pain 
aggravated by use.  He said weakness, fatigability, and 
incoordination were not relevant factors.  He noted that the 
veteran had radicular symptoms complaining of leg pain, 
numbness and tingling, but that there was no evidence of 
objective neurologic deficit.  The examiner diagnosed the 
veteran with degenerative disk disease of the lumbar spine.  
He opined that the veteran's lower back disability had 
significantly deteriorated since the last VA examination.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2006), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  However, even if 
the Board finds a revised version more favorable, the reach 
of the new criteria can be no earlier than the effective date 
of that change.  See VAOPGCPREC 3-2000.

The veteran's low back disability was rated under Diagnostic 
Code 5003-5292, limitation of motion of the lumbar spine, 
under the criteria in effect prior to the September 26, 2003, 
changes (old criteria).  Diagnostic Code 5003 is for 
application for degenerative arthritis established by x-ray 
findings and is rated on the basis of limitation of motion 
under the appropriate diagnostic codes.  Under the old 
criteria, a 10 percent rating is for application when there 
is slight limitation of motion of the lumbar spine, a 20 
percent rating is for application when there is moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating is for application when there is severe limitation of 
motion of the lumbar spine.  (VA regulations have been 
amended to define the normal range of motion of the lumbar 
spine as 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion in each direction, and rotation of 
30 degrees in each direction.  38 C.F.R. § 4.71a, Plate V 
(2006).)  

In this case, the reported ranges of motion for the veteran 
were moderately limited due to pain.  There was no spasm of 
the low back on examinations.  The March 2002 VA examiner 
reported that the veteran had pain starting at 40 degrees of 
forward flexion and his maximal forward flexion was 63-65 
degrees which was stopped due to limitation of motion and 
pain.  The April 2006 VA examiner reported that the veteran 
complained of pain on flexion beyond 45 degrees, extension 
beyond 15 degrees, lateral bending to either side beyond 30 
degrees, and rotation of either side beyond 45 degrees.  Pain 
with use has been complained of by the veteran, but no 
examiner has suggested that it causes any functional loss 
tantamount to disability greater than the 20 percent already 
assigned.  The Board finds that this disability picture more 
nearly approximates the criteria required for the current 20 
percent rating for moderate limitation of motion under the 
old criteria.  

The Board has assessed the veteran's low back disability 
under other of the old rating criteria to determine whether 
there is another diagnostic code that would warrant a higher 
rating, but finds none.  A higher award is for application 
under old Diagnostic Code 5285 where there are residuals of 
fracture of vertebra that either require the wearing of a 
neck brace because of abnormal mobility, or where there is 
spinal cord involvement requiring long leg braces or that the 
veteran be bedridden.  The results of the veteran's spine 
examinations have revealed no spinal cord involvement, and no 
abnormal mobility requiring the wearing of a neck brace.  A 
higher rating under the old Diagnostic Code 5285 is therefore 
not warranted.

A higher award under old Diagnostic Code 5286 requires 
complete bony fixation (ankylosis) of the spine at either a 
favorable or unfavorable angle.  As there is no evidence of 
any ankylosis of the spine, a higher rating under old 
Diagnostic Code 5286 is not warranted.  A higher award under 
old Diagnostic Code 5289 requires ankylosis of the lumbar 
spine, and is therefore also not warranted.

Under the old Diagnostic Code 5293, intervertebral disc 
syndrome (IVDS), a 20 percent rating required moderate, 
recurring attacks.  A higher, 40 percent, evaluation would 
require severe IVDS, characterized by recurring attacks, with 
intermittent relief.  A 60 percent evaluation required 
pronounced IVDS, characterized by persistent symptoms 
compatible with sciatic neuropathy and with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, little intermittent relief.  

Here, the veteran's treatment records and examinations show 
no indication of recurring attacks.   The veteran's treatment 
records characterized the veteran's low back pain as chronic.  
No flare-ups of any disc disease were reported at his 2002 
and 2006 examinations.  As there is no evidence that the 
veteran met the criteria for a rating higher than 20 percent 
for IVDS, a higher rating under old Diagnostic Code 5293 is 
not warranted.

A higher rating is for application under old Diagnostic Code 
5295 for lumbosacral strain when there is severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation in forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Given the absence of these criteria in the 
findings of the VA examinations noted above, the Board finds 
that the criteria for a higher evaluation under Diagnostic 
Code 5295 are likewise not met.

As noted, the criteria for rating disabilities of the spine 
changed twice during the pendency of this appeal.  The first 
of these, effective September 23, 2002, involved only changes 
to the rating of intervertebral disc syndrome (IVDS) 
(Diagnostic Code 5293), rating this disability based on the 
occurrence of incapacitating episodes.  Under the September 
23, 2002, criteria for rating IVDS, a 40 percent evaluation 
is for application with incapacitating episodes having a 
total duration of at least four weeks, but less than six 
weeks during the past 12 months.  A 60 percent disability 
rating remained the highest available rating under Diagnostic 
Code 5293 and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined in 
the new criteria as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  An 
evaluation could be had either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining separate evaluations of the chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent might be awarded.  

Here, as noted above, there is no evidence of incapacitating 
episodes, as defined by VA regulation.  Additionally, there 
has been no indication that neurologic symptoms were 
experienced by the veteran that would have warranted a 
separate compensable rating for at least slight incomplete 
paralysis.  38 C.F.R. § 4.124a.  in fact, there has been no 
objective confirmation of a chronic neurologic impairment.  
An increased rating higher than the currently assigned 20 
percent is therefore not warranted under the changes to the 
rating criteria effective September 23, 2002.

The schedule for rating spine disabilities was changed again, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  As was the case in the above analysis 
of the September 23, 2002, changes involving evaluation of 
IVDS based on incapacitating episodes, the Board finds that 
the veteran's does experience incapacitating episodes of IVDS 
and thus an increased evaluation higher than the currently 
assigned 20 percent is therefore not warranted.  

Again, the Board has looked to other diagnostic codes (all of 
which were renumbered under the most recent change) to see if 
another diagnostic code would yield a higher evaluation.  
Under the new General Rating Formula for Diseases and 
Injuries of the Spine (new criteria), a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait, or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is for 
application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are rated separately, under an 
appropriate diagnostic code; however, as noted above, the 
veteran does not experience chronic neurologic impairment 
that may be rated separately from the orthopedic 
manifestations..  

Here, the veteran's forward flexion of the thoracolumbar 
spine has never been shown to be less than the 45 degrees as 
noted at the April 2006 VA examination.  As noted, there is 
no evidence of ankylosis.  Thus a higher, 40 percent, 
evaluation is not warranted under the new criteria.  As 
previously noted, under the new criteria, all disabilities of 
the spine, except for IVDS, which may be rated either under 
the General Formula or on incapacitating episodes, are now 
rated only under the single new General Formula, and so there 
are no other diagnostic codes that would warrant a higher 
rating.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  These 
elements have been taken into account by the various VA 
examiners, especially the April 2006 examiner who opined that 
weakness, incoordination, and fatigability were not relevant 
factors.  

The Board has taken into consideration the April 2006 VA 
examiner's opinion that the veteran's low back disability had 
significantly deteriorated since the 2002 VA examination and 
has caused constant pain aggravated by use.  For the reasons 
stated above, a rating higher than the currently assigned 20 
percent for the veteran's low back disability is not 
warranted under either the old or the new criteria for rating 
diseases and disabilities of the spine.  Even with the pain, 
there has been no suggestion that his disability is 
tantamount to limitation of forward flexion to 30 degrees or 
less.  Indeed, he did not experience pain until trying to 
flex beyond the 45-degree point.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected low back disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the veteran's low back disability has not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for a low back disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2005).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in December 2005.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened enough to warrant a 
greater evaluation.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, while notice was not provided regarding 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Consequently, a remand of the claim is not 
required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports and private 
treatment reports.  The veteran was afforded several VA 
examinations during the pendency of his appeal.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his claim for an increased rating.  The Board 
is not aware of any such evidence.


ORDER

Entitlement to an increased rating for low back disability, 
currently rated as 20 percent disabling, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


